            Case 1:21-cv-01099-DAD-SAB Document 6 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     WARDIA VASQUEZ,                                    Case No. 1:21-cv-01099-DAD-SAB
11
                    Plaintiff,                          ORDER DIRECTING THE CLERK OF THE
12                                                      COURT TO TERMINATE MARC
             v.                                         MIRAMONTEZ AS A DEFENDANT IN
13                                                      THIS ACTION
     O’REILLY AUTO ENTERPRISES, LLC, et
14   al.,                                               (ECF No. 5)

15                  Defendants.

16

17          On September 10, 2021, the parties filed a stipulated notice of dismissal pursuant to

18 Federal Rule of Civil Procedure 41(a) of Defendant Marc Miramontez. (ECF No. 5.) The

19 dismissal of this Defendant is without prejudice and with each party to bear their own costs and
20 fees. (Id.) The claims against Defendant O’Reilly Auto Enterprises, LLC, are not subject to the

21 stipulation and will remain active. (Id.)

22          Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

23 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

24 688, 692 (9th Cir. 1997); see also Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“The

25 plaintiff may dismiss either some or all of the defendants—or some or all of his claims—through

26 a Rule 41(a)(1) notice.”)); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687
27 (9th Cir. 2005) (The Ninth Circuit has “only extended the rule to allow the dismissal of all claims

28 against one defendant, so that a defendant may be dismissed from the entire action.”). “Filing a


                                                    1
            Case 1:21-cv-01099-DAD-SAB Document 6 Filed 09/13/21 Page 2 of 2


 1 notice of voluntary dismissal with the court automatically terminates the action as to the

 2 defendants who are the subjects of the notice.” Concha, 62 F.3d at 1506.

 3          Accordingly, the Clerk of the Court is DIRECTED to terminate Defendant Marc

 4 Miramontez as a defendant in this action.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     September 10, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
